Case 1:09-cr-00466-BMC-RLM Document 587 Filed 03/14/19 Page 1 of 3 PageID #: 8610
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
  GMP:BCR                                             271 Cadman Plaza East
  F. #2009R01065                                      Brooklyn, New York 11201


                                                      March 14, 2019

  By ECF

  The Honorable Brian M. Cogan
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                 Re:    United States v. Joaquin Archivaldo Guzman Loera
                        Criminal Docket No. 09-466 (S-4) (BMC)

  Dear Judge Cogan:

               Pursuant to the Court’s order adopting the parties’ joint proposal for review of
  sealed and redacted documents entered on the docket in this case, see Dkt. No. 557, the
  government has reviewed the government filings filed under seal since October 1, 2018.

                  First, the government has determined that the considerations that previously
  justified sealing docket entries 344, 346, 347, 369, 377, 398, 467, 490, and 494 no longer apply
  – generally because the cooperating witnesses identified or referenced in those entries have
  now been publicly revealed – and those documents may therefore be unsealed in their entirety. 1
  The government asks the Court to direct the Clerk of Court to unseal them and enter them on
  the public docket.

                 Second, with respect to docket entries 365, 384, 387, 406, 436, and 484, the
  government hereby attaches those filings with partial redactions. These limited redactions are
  necessary to (1) protect ongoing government investigations; (2) protect operational details
  about law enforcement operations and techniques, including details about witness security
  programs; (3) protect cooperating witnesses and non-testifying witnesses who, although their
  identities were revealed at trial, would nonetheless face security risks if additional details and

                 1
                  In its previous filing regarding unsealing various documents, see Dkt. No. 569,
  the government explained that docket entries 413, 421, 504, and 506 could be unsealed in their
  entirety and asked the Court to direct the Clerk of Court to make them available on the public
  docket.
Case 1:09-cr-00466-BMC-RLM Document 587 Filed 03/14/19 Page 2 of 3 PageID #: 8611




  information about them contained in sealed filings are publicly revealed and/or who have taken
  steps to conceal their identities and whereabouts in their day-to-day lives in order to protect
  their safety; (4) protect the privacy and identities of persons who did not testify at trial; and (5)
  avoid the public disclosure of sensitive, private details about a cooperating witness and the
  defendant that were not disclosed at trial in light of the Court’s rulings. See Dkt. Nos. 404,
  549. For the reasons set forth in the government’s prior submissions as well as in the
  underlying documents themselves, the government submits that there is a sufficient rationale
  for the redactions to these docket entries.

                  Third, the government submits that the following docket entries should remain
  under seal: 338, 348, 349, 352, 353, 378, 380, 397, 408, 434, 458, 501, 511, 516, 522, 524,
  537, and 542. 2 The reasons that initially justified sealing those documents continue to apply
  with full force, even after the conclusion of trial. In general, these documents should remain
  sealed because they are, inter alia, ex parte submissions (including Charmer/PSR submissions
  for in camera review), Giglio letters that amount to discovery not otherwise publicly available
  or disclosed in Court, documents covered by existing sealing orders, and/or because a
  sufficient rationale for sealing is otherwise articulated in the filings themselves. 3




                 2
                 Docket entries 338, 522, 524, and 542 have already been filed in largely
  unredacted form at docket entries 340, 546, 525, and 543, respectively.
                 3
                 The government submits that sealing of these documents is justified on the
  present record alone. If necessary, however, the government will supplement the existing
  record with additional detail sufficient to justify continued sealing.

                                                   2
Case 1:09-cr-00466-BMC-RLM Document 587 Filed 03/14/19 Page 3 of 3 PageID #: 8612




                                             Respectfully submitted,

                                             RICHARD P. DONOGHUE
                                             UNITED STATES ATTORNEY
                                             Eastern District of New York
                                             271 Cadman Plaza East
                                             Brooklyn, New York 11201

                                             ARTHUR G. WYATT, CHIEF
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division,
                                             U.S. Department of Justice

                                             OF COUNSEL:

                                             ARIANA FAJARDO ORSHAN
                                             UNITED STATES ATTORNEY
                                             Southern District of Florida


  cc:   Clerk of Court (BMC) (via ECF)
        Defense Counsel (via Email)




                                         3
